Case 1:17-cv-00053-RGA-SRF Document 167 Filed 09/12/19 Page 1 of 1 PageID #: 2402



                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


  JANE DOE, Individually and on behalf
  of all others similarly situated,

                         Plaintiffs,

                 V.                                     Civil Action No. 17-53-RGA

  TRINITY LOGISTICS, INC. , et al.,

                         Defendants.



                                               ORDER

         Plaintiffs have filed an objection to a discovery ruling of the Magistrate Judge. (D.I.

  164). "Non-Party Securitas Security Services USA, Inc." has responded. (D.I. 165.

         The response raises the argument that Plaintiffs filed objections too late. It also argues

  that Plaintiffs have misinterpreted provisions of the Rules relating to the "inspection of

  premises."

         Plaintiffs are DIRECTED to reply (which can be by letter) to these two arguments by no

  later than September 20, 2019 .

         IT IS SO ORDERED this~          ay of September 20 I 9.




                                              Page 1 of 1
